DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 10 are allowable for setting forth a food slicer for slicing at least two products simultaneously comprising a cutting frame having at least two product openings having a radius of curvature, a cutting blade being configured to leave contours of the front product openings on the a blade side at a blade exit point, wherein the inner contour of each of the product openings of the cutting frame at least in a blade exit area of the inner contour has a radius of curvature which deviates from a radius of curvature of a product contour of a smallest product caliber of the product calibers or of a specified radius of curvature lower limit in the blade exit area by a difference of at most +/- 5%, 
wherein the blade exit point for each of the product openings lies in the respective blade exit area, wherein the radius of curvature of the blade exit area of each of the product openings is smaller than the radius of curvature of the product contour of the smallest product caliber or the specified radius of curvature lower limit in the blade exit area, and wherein an area of each of the product openings corresponds at least to an area of a product caliber, of the product calibers, with a maximum large cross- sectional area.
	For example, Lindee et al. (5,974,925), hereinafter Lindee, teaches a food slicer for slicing at least two products (1001, 1002) simultaneously comprising a cutting frame 1012 having at least two product openings (1102, 1103) having a radius of curvature, a 
However, Lindee does not teach wherein the inner contour of each of the product openings of the cutting frame at least in a blade exit area of the inner contour has a radius of curvature which deviates from a radius of curvature of a product contour of a smallest product caliber of the product calibers or of a specified radius of curvature lower limit in the blade exit area by a difference of at most +/- 5%, wherein the blade exit point for each of the product openings lies in the respective blade exit area, wherein the radius of curvature of the blade exit area of each of the product openings is smaller than the radius of curvature of the product contour of the smallest product caliber or the specified radius of curvature lower limit in the blade exit area, and wherein an area of each of the product openings corresponds at least to an area of a product caliber, of the product calibers, with a maximum large cross- sectional area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724